Citation Nr: 1730479	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for loss of vision.

4.  Entitlement to service connection for fatigue (claimed as no energy).

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for an accelerated pulse.

7.  Entitlement to service connection for loss of sex drive.

8.  Entitlement to a disability evaluation in excess of 30 percent for post-phlebitic syndrome, left lower extremity, prior to December 6, 2012, and to a disability evaluation in excess of 40 percent thereafter.

9.  Entitlement to a disability evaluation in excess of 20 percent for shrapnel fragment wound, muscle group XI, left lower extremity with surgical scarring.  

10.  Entitlement to a compensable disability evaluation for hypertension.

11.  Entitlement to a total disability evaluation due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for low back and hip disabilities, loss of sex drive, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have any vision loss that had onset in service or was caused or aggravated by his active military service, to include his service connected disabilities.  

2.  Fatigue is a symptom, not a disability for which service connection can be granted.

3.  The Veteran's dizziness did not have onset in service and was not caused or aggravated by his active military service, to include his service connected disabilities.

4.  The Veteran's accelerated heart rate did not have onset in service and was not caused or aggravated by his active military service, to include his service connected disabilities.  

5.  Prior to December 6, 2012, the Veteran's post-phlebitic syndrome of the left lower extremity was characterized by persistent edema without stasis pigmentation or eczema.  After December 6, 2012, the Veteran's post-phlebitic syndrome was characterized by persistent edema and stasis pigmentation without ulceration.  

6.  During the period on appeal, the Veteran's shell fragment wound to the left lower extremity most closely approximated moderately severe muscle injury.  

7.  For the period on appeal, the Veteran's hypertension was manifested by required continuous medication for control, and was not manifested by diastolic pressure that is predominantly 100 or more, or systolic pressure that is predominantly 160 or more.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vision loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  The criteria for entitlement to service connection for fatigue, claimed as no energy, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

3.  The criteria for entitlement to service connection for dizziness have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

4.  The criteria for entitlement to service connection for an accelerated heart rate have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

5.  The criteria for entitlement to a disability evaluation in excess of 30 percent for post-phlebitic syndrome, left lower extremity, prior to December 6, 2012, and to a disability evaluation in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7121 (2016).

6.  The criteria for entitlement to a disability evaluation in excess of 20 percent for shrapnel fragment wound, muscle group XI, left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5311 (2016).

7.  The criteria for a compensable disability evaluation for service connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board notes that the Veteran has frequently offered his own opinions concerning the probable causes of his claimed disabilities; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  While the Veteran is certainly competent to describe any observable symptoms he experiences, the Board finds that the question of whether these symptoms or medical conditions are due to his service connected disabilities or otherwise related to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Loss of Vision

The Veteran is seeking service connection for loss of vision, described as a blurring of his peripheral vision with exertion, which he has contended is secondary to his service connected post-phlebitic changes to the left lower extremity and hypertension.  

A March 2010 VA examination noted that the Veteran had correctable refractive error bilaterally, mild cataracts bilaterally, and dry eyes.  There was no evidence of hypertensive retinopathy.  

In March 2015, the Veteran was afforded another VA ophthalmology examination.  At that time, the Veteran reported a history of blurred vision that was resolved by new glasses.  The examiner again found that the Veteran had no hypertensive retinopathy or vision loss bilaterally.  The Veteran did have hyperopia and presbyopia, correctable to 20/20 bilaterally.  He also had cataracts, with no decrease in visual acuity or other visual impairment.  The examiner explained that neither the Veteran's refractive error nor his cataracts is caused by or related to his service connected post-phlebitic changes; service connected shell fragment wound; or service connected hypertension.  Cataracts is an aging process of the lens and there is no clinical basis for finding a relationship between the Veteran's service connected conditions and his current visual conditions.  

Based on the above evidence, entitlement to service connection for vision loss is denied.  There is no medical evidence that the Veteran has any true loss of vision.  While he does suffer from nearsightedness, this condition is correctable to 20/20 with glasses.  Likewise, the Veteran's cataracts do not cause any visual impairment.  Furthermore, the March 2015 VA examiner concluded that there is no medical basis for finding that the Veteran's service connected disabilities caused or aggravated his cataracts or refractive error and the Veteran has not presented any medical evidence to the contrary.  To the extent he has described occasional blurring of vision, dizziness, and weakness associated with exertion, the symptoms he described are more consistent with presyncope, rather than any disability of the eye or optic nerve.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, as there is no evidence of any eye disability that results in vision loss, entitlement to service connection for vision loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Fatigue

The Veteran is also seeking service connection for fatigue, which he claimed as "no energy."  

However, the Board notes that feeling fatigued or lacking energy is a symptom, one which can be caused by a large number of physical and mental disorders, not a separate medical condition for which service connection can be granted.  The Veteran does not have chronic fatigue syndrome, and to the extent his service connected left lower extremity disabilities cause functional impairment due to weakness, such symptoms are contemplated by his schedular disability evaluations.  To the extent his complaints of fatigue can be interpreted to encompass a loss of interest in or pleasure from his daily activities, the Board notes that the Veteran is also service connected for an acquired psychiatric disability, and depressive symptoms, such an anhedonia, are contemplated by the General Formula for Mental Disorders.  Therefore a separate disability evaluation for fatigue cannot be assigned and entitlement to service connection for this condition is denied.  

Dizziness

The Veteran has described symptoms of lightheadedness and blurring of his peripheral vision with exertion, which he has suggested are caused or aggravated by his service connected post-phlebitic changes to the left lower extremity and hypertension.  

A November 2009 VA Cardiology Note characterized these complaints as exertional hypotension and concluded that "[The Veteran's] symptoms of presyncope with associated mild drop in BP and elevation of pulse are likely related to orthostasis and dehydration.  It is also possible that with hypovolemic state [he] could trigger vaso-vagal type of response.  I have encouraged the patient to increase fluid intake with things such as gatorade or water."

In March 2010, the VA examiner concluded that "the veteran's generalized subjective symptoms of dizziness and loss of vision are not related to venostasis condition of left lower extremity or due to service connected hypertension.  The veteran was able to complete an adenosine stress test myocardial perfusion scan on 12/10/09 with left ventricular ejection fraction of 55 percent and no evidence for perfusion abnormalities suggesting no hypertensive heart disease as a cause of his subjective symptoms of dizziness."

A March 2015 VA Ear examination found no inner ear or peripheral vestibular condition that would explain the Veteran's dizziness.  

Based on the above evidence, entitlement to service connection dizziness must be denied.  There is no evidence that the Veteran complained of dizziness, exertional hypotension, or other related symptoms in service or for many years after service. The March 2010 VA examiner concluded that the Veteran's complaints of dizziness are unrelated to his service connected disabilities and the Veteran has not submitted any medical evidence to the contrary.  Accordingly, entitlement to service connection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Accelerated Pulse

The Veteran is also seeking entitlement to service connection for an "accelerated pulse."

The Veteran's service treatment records are negative for any complaints of an accelerated or racing pulse or any cardiovascular disability.

Post-service medical records show a diagnosis of sinus tachycardia, also diagnosed as intermittent supraventricular tachycardia.  However, a March 2015 VA examiner opined that the Veteran's sinus tachycardia is less likely as not caused or aggravated by his service connected post-phlebitic syndrome, shell fragment wound, or hypertension, explaining that there is no objective evidence of record to support such a connection.  The examiner noted that the Veteran had one documented episode of sinus tachycardia in 2010, which resolved after the Veteran's blood pressure medication was changed from lisinopril to metoprolol.  Per VA cardiology notes, low blood pressure and dehydration were suspected.  Additionally, the Veteran's TSH was low during this time period and he is being followed for thyroid nodules, suggesting his tachycardia is a potential hyperthyroid symptoms.

Based on the above evidence, entitlement to service connection for an accelerated heartbeat is not warranted.  There is no evidence that the Veteran suffered from an accelerated heartbeat in service or for many years after and the March 2015 VA examiner concluded that it is less likely than not this condition is related to service, to include his service connected disabilities.  The Veteran has not submitted any medical evidence that contradicts the opinion of the March 2015 VA examiner.  For the above reasons, entitlement to service connection for an accelerated heartbeat is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Post-Phlebitic Syndrome

The Veteran is seeking a higher disability evaluation for post-phlebitic syndrome of the left lower extremity, which at the time the Veteran filed his increased rating claim was rated as 30 percent disabling under a version of Diagnostic Code 7121 in effect prior to January 12, 1998.

Under the new version of Diagnostic Code 7121, which was in effect at the time the Veteran filed his claim, post-phlebitic syndrome of any etiology warrants a 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under Diagnostic Code 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104 (2016).

An April 2009 EMG was normal, with no evidence of any nerve disability affecting the left lower extremity.

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran's gastrocnemius and soleus muscles are affected by the venostasis, which was nontender to palpation, though the soft tissue edema at the ankle was sufficient to prevent palpation of the left dorsalis pedis and posterior tibial pulses There was no muscle pain, although the Veteran reported a subjective sensation of numbness.  On examination, there was 2+ non-pitting, firm edema from the knee distally, which precludes palpation of the popliteus muscle.  There was no tissue loss, rather the left calf measured 45 cm at greatest circumference compared to the right calf, which measured 43 cm at greatest circumference.  There was scar formation of the entire left lower extremity distal to the knee in the sense that there is soft tissue woody edema causing increased collagen deposition of the entire left lower extremity from the knee distally.  There was decreased strength on plantar flexion of the left ankle compared to the right.  There was no ropey tenderness suggestive of superficial thrombophlebitis, ulcers, stasis pigmentation, or eczema of the left lower extremity.  The Veteran was diagnosed with disturbed function of the left gastrocnemius and soleus muscles secondary to venostasis disease caused by shell fragment wound to the left popliteal fossa without evidence of direct muscle injury to muscle group XI and post-phlebitic syndrome of left lower extremity from the knee distally due to shell fragment wound to the left popliteal fossa in 1969.  

VA outpatient rules were reviewed and a note dated December 6, 2012 documented stasis dermatitis on the left lower leg.

In March 2015, the Veteran was afforded a new VA examination.  He was noted to have post-phlebitic syndrome and varicose veins with complaints of aching and fatigue after prolonged standing and walking, relieved by elevation and compression hosiery.  On examination, the Veteran was noted to have persistent edema, incompletely relieved by elevation, as well as persistent stasis pigmentation and constant pain at rest.  No ulceration was noted.

Based on the above evidence, entitlement to a higher disability evaluation is not warranted for any period on appeal.  Prior to December 2012, there is no evidence that the Veteran's post-phlebitic syndrome caused stasis pigmentation.  Accordingly, a disability evaluation of 40 percent is not warranted.  After December 2012, there is no evidence that the Veteran's post-phlebitic syndrome causes ulcerations.  Accordingly, a disability evaluation of 60 percent is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Shell Fragment Wound

The Veteran is also seeking a higher disability evaluation for his service connected shell fragment wound.

The residuals of the Veteran's shell fragment wound to the left lower extremity are rated under Diagnostic Code 5311 for a disability of Muscle Group XI.  The muscles in Muscle Group XI affect propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee, and include posterior and lateral crural muscles and muscles of the calf, which include the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  Under Diagnostic Code 5311, a non-compensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2016).  Under 38 C.F.R. § 4.56 (d) (2016), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 

"Moderately severe" disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  There are also tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3) (2016).

"Severe" disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is also a history of complaints characteristic of severe disability of muscle reflected in the service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  There is record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.

An April 2009 EMG was normal, with no evidence of any nerve disability affecting the left lower extremity.

The Veteran was afforded a VA examination in March 2010.  The examiner observed that the Veteran's the gastrocnemius and soleus muscles were affected by the venostasis, which was non-tender to palpation, though the soft tissue edema at the ankle was sufficient to prevent palpation of the left dorsalis pedis and posterior tibial pulses.  There was no muscle pain, although the Veteran reported subjective sensations of numbness and instability.  On examination, there was 2+ non-pitting, firm edema from the knee distally, which precluded palpation of the popliteus muscle.  There was decreased strength on plantar flexion of the left ankle compared to the right.  The left ankle joint is affected in that there was 0-10/20 degrees of active and passive dorsiflexion and 0-15/45degrees of active and passive plantar flexion.  The Veteran was diagnosed with disturbed function of the left gastrocnemius and soleus muscles secondary to venostasis disease caused by shell fragment wound to the left popliteal fossa without evidence actually of direct muscle injury to muscle group XI and post-phlebitic syndrome of left lower extremity from the knee distally due to shell fragment wound to the left popliteal fossa in 1969.  

In March 2015, the Veteran was afforded another VA examination.  Some impairment of muscle tonus was noted, with symptoms of consistent weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and diminished ankle plantar flexion 3/5.  No fascial defects were found.  The Veteran's shell fragment wound was noted to cause scarring, but the scars are not painful and/or unstable, nor is the total area of all related scars 39 square cm (6 square inches) or greater.  

An October 2015 VA Peripheral Nerve Examination again found no objective evidence of a peripheral nerve condition.  The examiner acknowledged the Veteran's subjective complaints of left lower extremity numbness, but found no evidence of any pathology that would explain his symptoms. An October 2015 VA examinations of the ankle noted limitation of motion (dorsiflexion from 0-20/20 degrees and plantar flexion from 0-35/45 degrees) due to edema secondary to service connected post-phlebitic syndrome; however, there was no underlying pathology affecting the left ankle nor any loss of muscle strength.  An October 2015 VA examination of the knee found no evidence of any knee pathology.  The Veteran did have some limitation of motion, but the examiner characterized this as unreliable, as the Veteran had exhibited "significant symptom magnification", making it impossible to determine which symptoms the Veteran actually suffers from or the true level of functional impairment, if any, caused by those symptoms.  

Based on all the above evidence, entitlement to a disability evaluation is not warranted for any period on appeal.  While the Veteran's shell fragment wound results in serious impairment, it is not characterized by symptoms of severe muscle disability such as ragged, depressed, and adherent scars; loss of deep fascia or muscle substance, or soft flabby muscles in wound area; or muscles swell and harden abnormally in contraction.  At the Veteran's March 2015 VA examination, the examiner noted that the Veteran experienced a number of the cardinal signs and symptoms of muscle disability including weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination that were characterized as "consistent", but not "consistent at a more severe level", which the Board finds more closely approximates a moderately severe disability, rather than a severe one.  

The Board notes that the Veteran has complained of numbness in the left lower extremity; however, despite the Veteran's subjective complaints, repeated evaluations have found no objective evidence of a separate nerve disability in the left lower extremity for which service connection could be granted.

The Board has also considered whether a separate disability evaluation should be assigned based on limitation of motion of the ankle; however, the Board finds that because Diagnostic Code 5311 contemplates less than full functioning of the foot, ankle, and knee due to a muscle injury, a separate disability evaluation would constitute pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same manifestations of a disability under different diagnoses is to be avoided).  

In conclusion, entitlement to a disability evaluation in excess of 20 percent for service connected shell fragment wound of the left lower extremity, muscle group XI, with surgical scarring is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Hypertension

Finally, the Veteran is seeking a compensable evaluation for his service connected hypertension.

For the period on appeal, the Veteran's hypertension has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which rates hypertensive vascular disease. 

Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

The Board has reviewed the evidence of record, including March 2010 and March 2015 VA examinations, VA outpatient treatment records, and private medical records.  These records show that the Veteran's hypertension was manifest by the need for continuous medication for control during the period on appeal, but was not manifested by diastolic pressure that is predominantly 100 or more, or systolic pressure that is predominantly 160 or more.  Accordingly, entitlement to a higher disability evaluation is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for loss of vision is denied.

Entitlement to service connection for fatigue (claimed as no energy) is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for an accelerated pulse is denied.

Entitlement to a disability evaluation in excess of 30 percent for post-phlebitic syndrome, left lower extremity, prior to December 6, 2012, and to a disability evaluation in excess of 40 percent thereafter is denied.

Entitlement to a disability evaluation in excess of 20 percent for shrapnel fragment wound, muscle group XI, left lower extremity with surgical scarring is denied.  

Entitlement to a compensable disability evaluation for hypertension is denied.


REMAND

The Veteran is also seeking entitlement to service connection for a low back disability, as well as left and right hip disabilities and a loss of sex drive.  The Board finds that further development of these claims is required. 

A March 2010 VA examiner diagnosed the Veteran with low back and bilateral hip strain secondary to obesity.  Given that the Veteran has service connected disability of the left lower extremity that impacts his mobility, the Board finds that an opinion is required to address whether the Veteran's obesity is at least as likely as not the result of his service connected disabilities, which in turn would mean that the Veteran's low back and hip conditions are also service connected, per the opinion of the March 2010 VA examiner.  Additionally, a March 2105 VA examiner concluded that although the Veteran had back pain, he did not have a disability of the back per se; however, treatment records from Dr. C.T., a private physician note that the Veteran has degenerative changes to the lumbar spine.  Thus, on remand, clarification of the exact nature of the Veteran's low back disability would be helpful.  

The Veteran is also seeking entitlement to service connection for "loss of sex drive", which he has claimed is due to pain secondary to his service connected left lower extremity disabilities.  In March 2015, a VA examiner concluded that he was unable to determine whether there is any relationship between the Veteran's service connected post-phlebitic changes and shell fragment wound without resort to mere speculation.  The examiner noted that the "available record review is completely silent for ED condition, therefore no objective evidence is available for review.  Per Vet statement, his loss of sexual drive/erectile dysfunction is due to chronic pain.  Per record review and Vet statement he has pain due to left leg as well as back pain radiating to both hips.  There is no information available in medical literature to discern which pain is contributing to Vet's reported loss of sexual drive."  This opinion would seem to suggest that if the Veteran's low back and hip conditions were also service connected, service connection for erectile dysfunction would be warranted.  Thus the outcome on this issue is dependent on the development of the Veteran claims for entitlement to service connection for low back and bilateral hip disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Finally, the Veteran is seeking entitlement to service connection for TDIU.  The Board finds that further development of this issue is also required.  The VA examiners who have evaluated each of the Veteran's service connected disabilities have concluded that the functional impairment caused by these disabilities would prevent the Veteran from performing physical labor, but not sedentary employment.  However, it is clear from the Veteran's statements to VA that he perceives himself unable to work due to the combined effects of his disabilities.  On remand, the Veteran should be afforded a vocational evaluation to determine whether the combined effects of his service connected disabilities prevent him from finding and maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his low back and hip conditions.  As an initial matter, the examiner is asked to clarify the exact nature of any current low back or hip disabilities, to include whether the Veteran currently suffers from degenerative disc disease of the lumbar spine.  

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back and bilateral hip disabilities had onset in service or was caused or aggravated by the Veteran's active military service.  The examiner is asked to address the conclusion of the March 2010 VA examiner that the Veteran has low back and hip sprain secondary to obesity, to include whether the Veteran's service connected left lower extremity shell fragment wound and post-phlebitic syndrome caused his obesity.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Once this is done, the RO should schedule the Veteran for an examination to determine whether his service connected disabilities prevent him from finding and maintaining substantially gainful employment.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


